IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT KNOXVILLE

 CHRISTOPHER KEYLN DEARING v. HOWARD CARLTON, WARDEN

                             Criminal Court for Johnson County
                                         No. 5037



                  No. E2007-01191-CCA-R3-HC - Filed February 1, 2008


                                           ORDER



       The opinion previously filed in this matter on January 8, 2008, is hereby VACATED and the
opinion filed contemporaneous with this order is substituted in lieu thereof.

IT IS SO ORDERED



                                        PER CURIAM